MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                             Dec 10 2019, 10:29 am

precedent or cited before any court except for the                            CLERK
purpose of establishing the defense of res judicata,                      Indiana Supreme Court
                                                                             Court of Appeals
collateral estoppel, or the law of the case.                                   and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Michael G. Moore                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                  Attorney General of Indiana
                                                       Angela N. Sanchez
                                                       Assistant Section Chief,
                                                       Criminal Appeals
                                                       Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

J.F.,                                                      December 10, 2019
Appellant-Respondent,                                      Court of Appeals Case No.
                                                           19A-JV-1209
        v.
                                                           Appeal from the Sullivan
                                                           Circuit Court
State of Indiana,
                                                           The Hon. Robert E. Hunley II,
Appellee-Petitioner.                                       Judge
                                                           Trial Court Cause Nos.
                                                           77C01-1812-JD-49
                                                           77C01-1806-JD-32



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1209 | December 10, 2019                 Page 1 of 7
                                          Case Summary
[1]   In July of 2018, then-fourteen-year-old J.F. was adjudicated a juvenile

      delinquent for committing what would be criminal mischief if committed by an

      adult. The juvenile court ordered that J.F. be placed in the Paddock View

      Residential Home in Grant County. While at Paddock View, J.F. punched

      another resident in the face, escaped while on a medical appointment, and was

      apprehended in possession of stolen property. J.F. admitted that he had

      committed what would be battery and criminal conversion if committed by an

      adult, and the juvenile court ordered him to be placed at Southwest Indiana

      Regional Youth Village (“SIRYV”) in Knox County, eventually also ordering

      that he be placed in the male substance-abuse program. In April of 2019, the

      State petitioned to have J.F. placed in the Department of Correction (“DOC”),

      citing his removal from the male substance-abuse program. On April 16, 2019,

      the juvenile court ordered J.F. committed to DOC for an indeterminate amount

      of time. J.F. contends that the juvenile court abused its discretion in ordering a

      DOC placement. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On June 12, 2018, then-fourteen-year-old J.F. was already on probation for

      having committed what would be, if committed by an adult, Level 5 felony

      intimidation and Class B misdemeanor criminal mischief when he punched a

      hole in the wall of his mother’s house in Sullivan County. Based on this

      incident, the State alleged in cause number 77C01-1806-JD-32 (“Cause No.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1209 | December 10, 2019   Page 2 of 7
      32”) that J.F. was a juvenile delinquent for committing what would be criminal

      mischief if committed by an adult. (App. Vol. II 60). On July 18, 2018, J.F.

      admitted to the allegation in Cause No. 32 (and leaving home without

      permission in another cause number), and the juvenile court ordered him

      committed to DOC for a fourteen-day diagnostic evaluation. (Appellant’s App.

      Vol. II pp. 60–61). J.F.’s evaluation identified a number of concerns with his

      mental state, including ADHD, unspecified anxiety disorder, and multiple

      substance-abuse disorders. (App. Vol. II 88).


[3]   On August 21, 2018, the juvenile court ordered J.F. to be placed in Paddock

      View. (App. Vol. II 153). On October 23, 2018, J.F. struck another Paddock

      View resident in the face. (App. Vol. II 173). On October 29, 2018, while at a

      medical appointment, J.F. escaped the custody of Paddock View staff. (App.

      Vol. II 176). When J.F. was found later that day, he was wearing a hat and

      gloves and riding a bicycle, all of which were stolen. (App. Vol. II 176-77). On

      October 31, 2018, the State petitioned to modify J.F.’s probation in Grant

      County, and he admitted to allegations of battery and criminal conversion on

      December 3, 2018, in cause number 77C01-1812-JD-49 (“Cause No. 49”).

      (App. Vol. III 1).


[4]   On December 4, 2018, the Sullivan Circuit Court reinstated jurisdiction over

      J.F. (Appellant’s App. Vol. III p. 5). On December 14, 2018, the juvenile court

      ordered J.F. to be placed at SIRYV in Knox County pending disposition of

      Cause No. 49. (App. Vol. II 184). On February 7, 2019, the juvenile court




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1209 | December 10, 2019   Page 3 of 7
      modified J.F.’s probation to require that he be enrolled in the SIRYV male

      substance-abuse program. (Tr. Vol. II 9-10).


[5]   On April 5, 2019, J.F.’s probation officer petitioned to modify J.F.’s placement

      to DOC, citing his removal from the male substance-abuse program. (App.

      Vol. III 27). At a hearing on April 8, 2019, J.F.’s probation officer testified that

      she had received nine incident and restraint reports from the male substance-

      abuse program and that J.F. had refused to participate in the program, was

      “aggressive and assaultive” toward other participants and staff, and had

      instructed another resident on the proper way to commit suicide by cutting his

      wrists. April 8, 2019, Tr. Vol. II p. 6. On April 16, 2019, J.F. admitted to

      violating the terms of his probation, and the juvenile court ordered him

      committed to DOC for an indeterminate amount of time. (Tr. Vol. IV 6, 10).

      In so doing, the juvenile court noted that “we have tried almost every option

      that we have available to us, uh, for whatever reason it just does not seem to be

      working.” April 16, 2019, Tr. Vol. II p. 10.



                                 Discussion and Decision
[6]   J.F. contends that the juvenile court abused its discretion in ordering him

      committed to DOC for an indeterminate time. A juvenile court is accorded

      “wide latitude” and “great flexibility” in its dealings with juveniles. J.S. v. State,

      881 N.E.2d 26, 28 (Ind. Ct. App. 2008). “[T]he choice of a specific disposition

      of a juvenile adjudicated a delinquent child is a matter within the sound

      discretion of the juvenile court and will only be reversed if there has been an


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1209 | December 10, 2019   Page 4 of 7
      abuse of that discretion.” Id. The juvenile court’s discretion in determining a

      disposition is subject to the statutory considerations of the welfare of the child,

      the safety of the community, and the policy of favoring the least-harsh

      disposition. Id. An abuse of discretion occurs when the juvenile court’s action

      is “clearly erroneous” and against the logic and effect of the facts and

      circumstances before it. Id.


[7]   The goal of the juvenile process is rehabilitation rather than punishment. R.H.

      v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

      courts have a variety of placement options for juveniles with delinquency

      problems, none of which are considered sentences.” Id. Indiana Code section

      31-37-18-6(1)(A) provides that “[i]f consistent with the safety of the community

      and the best interest of the child, the juvenile court shall enter a dispositional

      decree that is in the least restrictive (most family like) and most appropriate

      setting available.” “[T]he statute contains language that reveals that a more

      restrictive placement might be appropriate under certain circumstances.” J.S.,

      881 N.E.2d at 29. The law requires only that the disposition selected be the

      least restrictive disposition that is “consistent with the safety of the community

      and the best interest of the child.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct.

      App. 2005).


[8]   Considering J.F.’s history of delinquency and the number of less-restrictive

      placements that have failed to rehabilitate him, we conclude that the juvenile

      court did not abuse its discretion in placing J.F. at DOC. J.F. is a fifteen-year-

      old boy who has been in the juvenile justice system since 2016. (App. Vol. III

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1209 | December 10, 2019   Page 5 of 7
      24). The State first alleged J.F. (born in December of 2003) to be a juvenile

      delinquent in April of 2016, and, in addition to the battery and criminal

      conversion adjudications in this case, J.F. has prior adjudications for what

      would be Level 5 felony intimidation and two counts of Class B misdemeanor

      criminal mischief if committed by an adult and leaving home without

      permission. (Appellant’s App. Vol. III pp. 29–30). J.F. has been on probation

      in Vigo, Clay, and Sullivan Counties, and, as of the disposition date in this

      case, J.F. had a battery allegation pending in Vigo County. (Appellant’s App.

      Vol. III p. 29).


[9]   Numerous efforts have been made to rehabilitate J.F. in a less-restrictive

      manner than placement at DOC, to no avail. Over the years, the services

      offered to J.F. have included supervision through Sullivan County Community

      Corrections; supervised probation through Sullivan and Clay Counties;

      counseling through HARSHA, St. Vincent Behavioral, and Gibault; Vigo

      County Group Home; Bloomington Meadows; Valle Vista; in-home services

      with Mike McKamey of Lifeline; Hamilton Center; Dr. Gonzalez; DOC

      diagnostic evaluation; Paddock View Residential Center; Grant County

      Juvenile Center; detention at SIRYV; and the SIRYV male substance-abuse

      program. (App. Vol. III 18-19). None of these less-restrictive services or

      placements seem to have helped J.F., as he was most recently dismissed from

      the SIRYV male substance-abuse program following multiple physical

      altercations with staff and peers, including one incident where he broke a

      window and cut another resident’s arm. (Appellant’s App. Vol. III p. 35).



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1209 | December 10, 2019   Page 6 of 7
       SIRYV’s clinical director noted J.F.’s “refusal to participate and engage even at

       the most basic levels, and his aggressive and assaultive behaviors towards youth

       and staff.” Appellant’s App. Vol. III p. 35. Now that many less-restrictive

       placements have failed to help J.F. with his mental problems, we cannot say

       that the juvenile court abused its discretion in trying DOC placement.


[10]   J.F. argues that “the proximity and ability of his mother to participate was not

       taken into consideration when the juvenile court committed him to IDOC” and

       that the juvenile court abused its discretion in not continuing his placement at

       SIRYV. Appellant’s Br. p. 11. First, the juvenile court is only required to

       consider the least restrictive placement if that placement aligns with community

       safety needs and the child’s best interests. J.B. v. State, 849 N.E.2d 714, 717

       (Ind. Ct. App. 2006). In any event, J.F.’s last placement at SIRYV had not

       been successful, as he had been dismissed from the male substance-abuse

       program. There is nothing in the record to indicate a second chance at SIRYV

       would turn out differently. The juvenile court had wide discretion to place J.F.

       according to his best interests, and given his history, placement at DOC for an

       indeterminate period did not constitute an abuse of discretion.


[11]   The judgement of the juvenile court is affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1209 | December 10, 2019   Page 7 of 7